EXHIBIT 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT dated as of May 22, 2008 (this
“Amendment”) is entered into among MedAssets, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders party hereto and Bank of America, N.A.,
as Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).
RECITALS
WHEREAS the Borrower, the Guarantors, the Lenders and Bank of America, N.A., in
its capacity as Administrative Agent, Swing Line Lender and L/C Issuer, entered
into that certain Credit Agreement dated as of October 23, 2006 (as amended or
modified from time to time, the “Credit Agreement”); and
WHEREAS the Borrower has requested that the Lenders consent to the Borrower’s
purchase of the outstanding capital stock of Accuro Healthcare Solutions, Inc.
and make other amendments to the Credit Agreement as set forth below;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1. Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a) The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order and shall read as follows:
“Accuro” means Accuro Healthcare Solutions, Inc., a Delaware corporation.
“Accuro Acquisition” means the Acquisition by the Borrower of all of the Equity
Interests of Accuro; provided that the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect to such Acquisition on a Pro Forma Basis, the Loan Parties would
be in compliance with the financial covenants set forth in Section 8.11 as of
the most recent fiscal quarter for which the Borrower was required to deliver
financial statements pursuant to Section 7.01(a) or (b). The parties hereto
acknowledge and agree that the $20,000,000 deferred payment (the “Deferred
Payment”) required to be paid by the Borrower in connection with the Accuro
Acquisition on a date no sooner than one year from the date of consummation of
the Accuro Acquisition may be paid by the Borrower and considered part of the
consideration for the Accuro Acquisition provided, that, if the Borrower elects
to pay the Deferred Payment with immediately available funds, the Borrower shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such Deferred Payment on a Pro Forma
Basis, the Loan Parties would be in compliance with the financial covenants set
forth in Section 8.11 as of the most recent fiscal quarter for which the
Borrower was required to deliver financial statements pursuant to Section
7.01(a) or (b).

 

 



--------------------------------------------------------------------------------



 



“Deferred Payment” has the meaning specified in the definition of “Accuro
Acquisition”.
“Third Amendment Effective Date” means the first date on which the conditions
precedent set forth in Section 2 are satisfied.
(b) The following definitions in Section 1.01 of the Credit Agreement are hereby
amended to read as follows:
“Aggregate Revolving Commitment” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Third Amendment Effective Date is ONE HUNDRED TWENTY FIVE
MILLION DOLLARS ($125,000,000).
“Applicable Rate” means (a) with respect to the Incremental Term Loan, the
percentage(s) per annum set forth in the Incremental Term Loan Lender Joinder
Agreement, (b) with respect to Revolving Loans, Swing Line Loans, Letters of
Credit and the Commitment Fee, the following percentages per annum, based upon
the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

                                      Pricing   Consolidated   Commitment    
Letter of     Eurodollar     Base Rate   Tier   Leverage Ratio   Fee     Credit
Fee     Loans     Loans  
1
  > 3.5:1.0     0.50 %     3.50 %     3.50 %     2.50 %
2
  > 3.0:1.0 but <                                
 
  3.5:1.0     0.375 %     3.25 %     3.25 %     2.25 %
3
  > 2.5:1.0 but <                                
 
  3.0:1.0     0.375 %     2.75 %     2.75 %     1.75 %
4
  > 2.0:1.0 but <                                
 
  2.5:1.0     0.30 %     2.50 %     2.50 %     1.50 %
5
  < 2.0:1.0     0.25 %     2.25 %     2.25 %     1.25 %

and (c) with respect to the Term Loan, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
7.02(b):

                      Pricing   Consolidated   Eurodollar     Base Rate   Tier  
Leverage Ratio   Loans     Loans  
1
  > 3.0:1.0     4.00 %     3.00 %
2
  < 3.0:1.0     3.75 %     2.75 %

 

2



--------------------------------------------------------------------------------



 



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
applicable Pricing Tier 1 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall continue to apply until the first Business Day immediately following
the date a Compliance Certificate is delivered in accordance with
Section 7.02(b), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Third Amendment Effective
Date through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 7.02(b) for the
fiscal quarter ending September 30, 2008 shall be determined based upon the
applicable Pricing Tier 1.
“Term Loan” has the meaning specified in Section 2.01(b). For the avoidance of
doubt, it is understood and agreed that the Term Loan consists of the term loan
advance made by the Lenders on the Closing Date, the term loan advance made by
the Lenders on the Second Amendment Effective Date and the term loan advance
made by the Lenders on the Third Amendment Effective Date.
“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b). The
aggregate principal amount of the Term Loan Commitments to be funded on the
Third Amendment Effective Date is FIFTY MILLION DOLLARS ($50,000,000). Such Term
Loan Commitments to be funded on the Third Amendment Effective Date are set
forth on Addendum II to Schedule 2.01.
(c) Clause (c)(vii) in the definition of “Consolidated EBITDA” in Section 1.01
of the Credit Agreement is hereby amended to add the following new clauses (C),
(D) and (E)after clause (B) at the end thereof:
(C)(i) all one-time cash charges of Accuro in any period prior to March 31, 2008
so long as such one-time cash charges added back to Consolidated Net Income do
not exceed $3,000,000 in the aggregate, (ii) all non-cash charges related to the
Accuro Acquisition (including any charges in connection with discounted deferred
revenue, in-process research and development, write-downs or write-offs of
software development costs and write-downs or write-offs of intangible assets)
during such period, in each case, that do not represent a cash item in such
period or any future period and (iii) all integration, severance and other
one-time cash charges related to the Accuro Acquisition so long as such one-time
cash charges related to the Accuro Acquisition do not exceed $5,000,000 in the
aggregate during such period,

 

3



--------------------------------------------------------------------------------



 



(D) cash charges during such period resulting from the termination of the
Borrower’s interest rate Swap Contracts in existence on the Third Amendment
Effective Date and (E)(i) for the period ending September 30, 2008 up to
$7,500,000 of the costs that would have been saved if the Accuro Acquisition had
occurred as of the first day of such period due to synergies with Accuro,
(ii) for the period ending December 31, 2008, an amount equal to 75% of the
amount added back to Consolidated Net Income pursuant to clause (E)(i) above,
(iii) for the period ending March 31, 2009, an amount equal to 50% of the amount
added back to Consolidated Net Income pursuant to clause (E)(i) above and
(iv) for the period ending June 30, 2009, an amount equal to 25% of the amount
added back to Consolidated Net Income pursuant to clause (E)(i) above,
(d) The following sentence is hereby added at the end of the definition of
“Funded Indebtedness” in Section 1.01 of the Credit Agreement to read as
follows:
It is understood and agreed that the Deferred Payment shall not be considered
Funded Indebtedness.
(e) A new sentence is hereby added at the end of the definition of “Permitted
Acquisition” in Section 1.01 of the Credit Agreement to read as follows:
Notwithstanding the foregoing, the Accuro Acquisition shall be considered a
Permitted Acquisition for all purposes of this Agreement; provided, however, the
consideration paid for the Accuro Acquisition shall not count toward the baskets
for Permitted Acquisitions contained in subclause (ix) above.
(f) Section 2.01(b) of the Credit Agreement is hereby amended to read as
follows:
(b) Term Loan. On the Closing Date and the Second Amendment Effective Date, the
Lenders advanced term loans (collectively, the “Term Loan”) to the Borrower in
Dollars in an aggregate principal amount of THREE HUNDRED TWENTY MILLION DOLLARS
($320,000,000). Immediately prior to the Third Amendment Effective Date, the
principal balance of the Term Loan was ONE HUNDRED NINETY-SEVEN MILLION
FORTY-NINE THOUSAND EIGHT HUNDRED FIFTY-TWO DOLLARS ($197,049,852.00). On the
Third Amendment Effective Date, an additional FIFTY MILLION DOLLARS
($50,000,000) under the Term Loan is being advanced hereunder, such that after
giving effect thereto, the aggregate principal amount of the Term Loan on the
Third Amendment Effective Date will be TWO HUNDRED FORTY-SEVEN MILLION
FORTY-NINE THOUSAND EIGHT HUNDRED FIFTY-TWO DOLLARS ($247,049,852.00). On the
Third Amendment Effective Date, each Lender with an existing Term Loan
Commitment (as indicated on Addendum II to Schedule 2.01) on the Third Amendment
Effective Date severally agrees to make its portion of such third advance of the
Term Loan to the Borrower in Dollars on the Third Amendment Effective Date in an
amount not to exceed such Lender’s Term Loan Commitment. Amounts repaid on the
Term Loan may not be reborrowed. The Term Loan may consist of Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

4



--------------------------------------------------------------------------------



 



(g) Section 2.07(c) of the Credit Agreement is hereby amended to read as
follows:
(e) Term Loan. The Borrower shall repay the outstanding principal amount of the
Term Loan in installments on the dates and in the amounts set forth in the table
below (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.05), unless accelerated sooner pursuant to
Section 9.02:

      Payment Dates   Principal Amortization Payment       June 30, 2008  
$624,700.34 September 30, 2008   $624,700.34 December 31, 2008   $624,700.34
March 31, 2009   $624,700.34 June 30, 2009   $624,700.34 September 30, 2009  
$624,700.34 December 31, 2009   $624,700.34 March 31, 2010   $624,700.34
June 30, 2010   $624,700.34 September 30, 2010   $624,700.34 December 31, 2010  
$624,700.34 March 31, 2011   $624,700.34 June 30, 2011   $624,700.34
September 30, 2011   $624,700.34 December 31, 2011   $624,700.34 March 31, 2012
  $624,700.34 June 30, 2012   $624,700.34 September 30, 2012   $624,700.34
December 31, 2012   $624,700.34 March 31, 2013   $624,700.34 June 30, 2013  
$624,700.34 September 30, 2013   $624,700.34 Term Loan Maturity Date  
Outstanding Principal Balance of Term Loan

(h) A new sentence is hereby added at the end of Section 7.11 of the Credit
Agreement to read as follows:
For the avoidance of doubt, the proceeds of the Credit Extensions shall also be
permitted to finance the Accuro Acquisition.

 

5



--------------------------------------------------------------------------------



 



(i) Section 8.02 of the Credit Agreement is hereby amended by deleting the
period at the end thereof and replacing it with the following text “; and” and
by adding a new Section 8.02(n) at the end thereof which shall read as follows:
(n) Investments of the Loan Parties consisting of purchases of accounts
receivable from customers in an aggregate amount not to exceed $30,000,000 at
any time outstanding.
(j) The Revolving Commitments identified on Schedule 2.01 of the Credit
Agreement are hereby amended to read as provided on Schedule 2.01 attached
hereto, and an Addendum II is hereby added to Schedule 2.01 of the Credit
Agreement and shall read as provided on Addendum II attached hereto.
2. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent:
(a) Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Borrower, the Guarantors, the Required Lenders, Lenders holding
a majority of the Revolving Commitments and Bank of America, N.A., as
Administrative Agent;
(b) Receipt by the Administrative Agent of a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, (i) certifying that the Organizational Documents of each
Loan Party delivered on the Closing Date have not been amended, supplemented or
otherwise modified since the Closing Date except as otherwise disclosed to the
Administrative Agent directly, and remain in full force and effect as of the
Third Amendment Effective Date and (ii) attaching resolutions of each Loan Party
approving and adopting this Amendment, the transactions contemplated herein and
authorizing the execution and delivery of this Amendment and any documents,
agreements or certificates related thereto and certifying that such resolutions
have not been amended, supplemented or otherwise modified and remain in full
force and effect as of the Third Amendment Effective Date and are the only
resolutions of such Loan Party relating to this Amendment.
(c) Receipt by the Administrative Agent of favorable opinions of legal counsel
to the Loan Parties, addressed to the Administrative Agent and each Lender,
dated as of the Third Amendment Effective Date, in form and substance
satisfactory to the Administrative Agent.
(d) Receipt by the Administrative Agent of satisfactory evidence that the
Borrower’s acquisition of all of the Equity Interests of Accuro Healthcare
Solutions, Inc. will be consummated simultaneously with the funding of the Term
Loan on the Third Amendment Effective Date.
(e) Receipt by the Administrative Agent and the Lenders of all fees due and
payable to the Administrative Agent and the Lenders in connection with this
Amendment.

 

6



--------------------------------------------------------------------------------



 



3. Miscellaneous.
(a) The Credit Agreement, and the obligations of the Loan Parties thereunder and
under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.
(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.
(c) Each Loan Party hereby represents and warrants as follows:
(i) Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.
(ii) This Amendment has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment.
(d) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date, in which case such representations
and warranties are true and correct in all material respects as of such earlier
date and (ii) no event has occurred and is continuing which constitutes a
Default or an Event of Default.
(e) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.
(f) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

7



--------------------------------------------------------------------------------



 



(g) Upon execution of this Amendment by the Required Lenders and the Lenders
holding a majority of the Revolving Commitments, this Amendment supersedes and
replaces that certain Third Amendment to Credit Agreement dated as of May 9,
2008 entered into among the Borrower, the Guarantors, the Lenders party thereto
and Bank of America, N.A., as Administrative Agent, and such prior Third
Amendment is now null and void.
[remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------



 



Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

              BORROWER:   MEDASSETS, INC.,         a Delaware corporation    
 
           
 
  By:
Name:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn    
 
  Title:   Executive Vice President    
 
      Chief Legal and Administrative Officer    
 
            GUARANTORS:   ASPEN HEALTHCARE METRICS LLC,         a Delaware
limited liability company    
 
           
 
  By:
Name:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn    
 
  Title:   Vice President and Secretary    
 
                MEDASSETS ANALYTICAL SYSTEMS, LLC,         a Delaware limited
liability company    
 
           
 
  By:
Name:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn    
 
  Title:   Vice President and Secretary    
 
                AVEGA HEALTH SYSTEMS, LLC,         a Delaware limited liability
company    
 
           
 
  By:
Name:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn    
 
  Title:   Vice President and Secretary    

 

 



--------------------------------------------------------------------------------



 



                  MEDASSETS NET REVENUE SYSTEMS, LLC,         a Delaware limited
liability company    
 
           
 
  By:
Name:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn    
 
  Title:   Secretary    
 
                MEDASSETS SUPPLY CHAIN SYSTEMS, LLC,         a Delaware limited
liability company    
 
           
 
  By:
Name:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn    
 
  Title:   Executive Vice President and Secretary    
 
                RADIOLOGY PARTNERS LLC,         a Delaware limited liability
company    
 
           
 
  By:
Name:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn    
 
  Title:   Secretary    
 
                DOMINIC & IRVINE, LLC,         a Delaware limited liability
company    
 
           
 
  By:
Name:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn    
 
  Title:   Secretary    
 
                MEDASSETS FINANCIAL SERVICES LLC,         a Delaware limited
liability company    
 
           
 
  By:
Name:   /s/ Jonathan H. Glenn
 
Jonathan H. Glenn    
 
  Title:   Secretary    

 

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,       as
Administrative Agent    
 
           
 
  By:
Name:   /s/ Anne M. Zeschke
 
Anne M. Zeschke    
 
  Title:   Assistant Vice President    
 
            LENDERS:   BANK OF AMERICA, N.A.,         as a Lender, Swing Line
Lender and L/C Issuer    
 
           
 
  By:
Name:   /s/ R. Shawn Janko
 
R. Shawn Janko    
 
  Title:   Senior Vice President    
 
                RIVERSIDE PARK CLO LTD.         By: GSO Debt Funds Management
LLC         as Collateral Manager    
 
           
 
  By:
Name:   /s/ Dean T. Criares
 
Dean T. Criares    
 
  Title:   Senior Managing Director    
 
                FM Leveraged Capital Fund II         By: GSO Debt Funds
Management LLC as         Subadviser to FriedbergMilstein LLC    
 
           
 
  By:
Name:   /s/ Sanjai Bhonsle
 
Sanjai Bhonsle    
 
  Title:   Authorized Signatory    
 
                Gail Force 1 CLO, Ltd.         By: GSO Debt Funds Management LLC
as         Collateral Manager    
 
           
 
  By:
Name:   /s/ Sanjai Bhonsle
 
Sanjai Bhonsle    
 
  Title:   Authorized Signatory    
 
                Gail Force 2 CLO, Ltd.         By: GSO Debt Funds Management LLC
as         Collateral Manager    
 
           
 
  By:
Name:   /s/ Sanjai Bhonsle
 
Sanjai Bhonsle    
 
  Title:   Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



                  Gail Force 3 CLO, Ltd.         By: GSO Debt Funds Management
LLC as         Collateral Manager    
 
           
 
  By:
Name:   /s/ Sanjai Bhonsle
 
Sanjai Bhonsle    
 
  Title:   Authorized Signatory    
 
                Gail Force 4 CLO, Ltd.         By: GSO Debt Funds Management LLC
as         Collateral Manager    
 
           
 
  By:
Name:   /s/ Sanjai Bhonsle
 
Sanjai Bhonsle    
 
  Title:   Authorized Signatory    
 
                HUDSON STRAITS CLO 2004, LTD.         By: GSO Debt Funds
Management LLC as         Collateral Manager    
 
           
 
  By:
Name:   /s/ Sanjai Bhonsle
 
Sanjai Bhonsle    
 
  Title:   Authorized Signatory    
 
                Sun Life Assurance Company of Canada (US)         By: GSO CP
Holdings LP as Sub-Advisor    
 
           
 
  By:
Name:   /s/ Sanjai Bhonsle
 
Sanjai Bhonsle    
 
  Title:   Authorized Signatory    
 
                Denali Capital LLC, managing member of         DC Funding
Partners LLC, portfolio manager for         DENALI CAPITAL CLO IV, LTD., or an
affiliate    
 
           
 
  By:
Name:   /s/ Kelli C. Marti
 
Kelli C. Marti    
 
  Title:   Senior Vice President    

 

 



--------------------------------------------------------------------------------



 



                  Denali Capital LLC, managing member of         DC Funding
Partners LLC, portfolio manager for         DENALI CAPITAL CLO VI, LTD., or an
affiliate    
 
           
 
  By:
Name:   /s/ Kelli C. Marti
 
Kelli C. Marti    
 
  Title:   Senior Vice President    
 
                Denali Capital LLC, managing member of         DC Funding
Partners LLC, portfolio manager for         DENALI CAPITAL CLO VII, LTD., or an
affiliate    
 
           
 
  By:
Name:   /s/ Kelli C. Marti
 
Kelli C. Marti    
 
  Title:   Senior Vice President    
 
                Denali Capital LLC, managing member of         DC Funding
Partners LLC, portfolio manager for         DENALI CAPITAL CREDIT OPPORTUNITY  
      FUND FINANCING, LTD., or an affiliate    
 
           
 
  By:
Name:   /s/ Kelli C. Marti
 
Kelli C. Marti    
 
  Title:   Senior Vice President    
 
                LIGHTPOINT CLO III, LTD         LIGHTPOINT CLO IV, LTD        
LIGHTPOINT CLO VII, LTD         LIGHTPOINT CLO VIII, LTD    
 
           
 
  By:
Name:   /s/ Timothy S. Van Kirk
 
Timothy S. Van Kirk    
 
  Title:   Managing Director    
 
                Stanfield Daytona CLO, Ltd         By: Stanfield Capital
Partners, LLC         as its Collateral Manager    
 
           
 
  By:
Name:   /s/ Stephen M. Alfieri
 
Stephen M. Alfieri    
 
  Title:   Managing Partner    

 

 



--------------------------------------------------------------------------------



 



                  Stanfield Arnage CLO, Ltd
By: Stanfield Capital Partners, LLC
as its Collateral Manager    
 
           
 
  By:   /s/ Stephen M. Alfieri    
 
           
 
  Name:   Stephen M. Alfieri    
 
  Title:   Managing Partner    
 
                Stanfield Modena CLO, Ltd
By: Stanfield Capital Partners, LLC
as its Asset Manager    
 
           
 
  By:   /s/ Stephen M. Alfieri    
 
           
 
  Name:   Stephen M. Alfieri    
 
  Title:   Managing Partner    
 
                Stanfield AZURE CLO, Ltd.
By: Stanfield Capital Partners, LLC
as its Collateral Manager    
 
           
 
  By:   /s/ Stephen M. Alfieri    
 
           
 
  Name:   Stephen M. Alfieri    
 
  Title:   Managing Partner    
 
                Stanfield Bristol CLO, Ltd.
By: Stanfield Capital Partners, LLC
as its Collateral Manager    
 
           
 
  By:   /s/ Stephen M. Alfieri    
 
           
 
  Name:   Stephen M. Alfieri    
 
  Title:   Managing Partner    
 
                Stanfield Carrera CLO, Ltd.
By: Stanfield Capital Partners, LLC
as its Asset Manager    
 
           
 
  By:   /s/ Stephen M. Alfieri    
 
           
 
  Name:   Stephen M. Alfieri    
 
  Title:   Managing Partner    
 
                Stanfield Vantage CLO, Ltd
By: Stanfield Capital Partners, LLC
as its Asset Manager    
 
           
 
  By:   /s/ Stephen M. Alfieri    
 
           
 
  Name:   Stephen M. Alfieri    
 
  Title:   Managing Partner    

 





--------------------------------------------------------------------------------



 



                  Stanfield Veyron CLO, Ltd    
 
  By: Stanfield Capital Partners, LLC         as its Collateral Manager    
 
           
 
  By:
Name:   /s/ Stephen M. Alfieri
 
Stephen M. Alfieri    
 
  Title:   Managing Partner    
 
                Eagle Loan Trust    
 
  By: Stanfield Capital Partners, LLC         as its Collateral Manager    
 
           
 
  By:
Name:   /s/ Stephen M. Alfieri
 
Stephen M. Alfieri    
 
  Title:   Managing Partner    
 
                Stanfield McLaren CLO, Ltd.    
 
  By: Stanfield Capital Partners, LLC         as its Collateral Manager    
 
           
 
  By:
Name:   /s/ Stephen M. Alfieri
 
Stephen M. Alfieri    
 
  Title:   Managing Partner    
 
                XL Re Europe Limited    
 
  By: Stanfield Capital Partners, LLC         as its Collateral Manager    
 
           
 
  By:
Name:   /s/ Stephen M. Alfieri
 
Stephen M. Alfieri    
 
  Title:   Managing Partner    
 
                Grand Central Asset Trust, EAP Series    
 
           
 
  By:
Name:   /s/ Valerie Opperman
 
Valerie Opperman    
 
  Title:   As Attorney-In-Fact    
 
                Grand Central Asset Trust, CAMERON I Series    
 
           
 
  By:
Name:   /s/ Bernard Marasa
 
Bernard Marasa    
 
  Title:   As Attorney-In-Fact    

 

 



--------------------------------------------------------------------------------



 



                  As agent for AIB Debt Management Limited    
 
       
 
  By:
Name:   /s/ Des Brennan
 
Des Brennan    
 
  Title:   Assistant Vice President    
 
      Investment Advisor to    
 
      AIB Debt Management, Limited    
 
                As Agent for AIB Debt Management Limited    
 
           
 
  By:
Name:   /s/ Norbet Galligan
 
Norbet Galligan    
 
  Title:   Vice President    
 
      Investment Advisor to    
 
      AIB Debt Management, Limited    
 
                Bismarck CBNA Loan Funding LLC    
 
           
 
  By:
Name:   /s/ Emilie Roviaro
 
Emilie Roviaro    
 
  Title:   As Attorney-In-Fact    
 
                ColumbusNova CLO Ltd. 2006-I         as a Lender    
 
           
 
  By:
Name:   /s/ Paul L. Cal
 
Paul L. Cal    
 
  Title:   Associate Director    
 
                ColumbusNova CLO Ltd. 2006-II         as a Lender    
 
           
 
  By:
Name:   /s/ Paul L. Cal
 
Paul L. Cal    
 
  Title:   Associate Director    
 
                ColumbusNova CLO Ltd. 2007-I         as a Lender    
 
           
 
  By:
Name:   /s/ Paul L. Cal
 
Paul L. Cal    
 
  Title:   Associate Director    

 

 



--------------------------------------------------------------------------------



 



                  ColumbusNova CLO IV Ltd. 2007-II         as a Lender    
 
           
 
  By:
Name:   /s/ Paul L. Cal
 
Paul L. Cal    
 
  Title:   Associate Director    
 
                DEUTSCHE BANK TRUST COMPANY AMERICAS    
 
           
 
  By:
Name:   /s/ Carin Keegan
 
Carin Keegan    
 
  Title:   Director    
 
           
 
  By:
Name:   /s/ Omayra Laucella
 
Omayra Laucella    
 
  Title:   Vice President    
 
                General Electric Capital Corporation    
 
           
 
  By:
Name:   /s/ Peter B. Zone
 
Peter B. Zone    
 
  Title:   Its Duly Authorized Signatory    
 
                GE Business Financial Services Inc.         (formerly known as
Merrill Lynch Business         Financial Services Inc.)    
 
           
 
  By:
Name:   /s/ Peter B. Zone
 
Peter B. Zone    
 
  Title:   Its Duly Authorized Signatory    
 
                CIT Healthcare LLC    
 
           
 
  By:
Name:   /s/ R. T. Roller
 
R. T. Roller    
 
  Title:   Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



                  ARTUS LOAN FUND 2007-I, LTD.         BABSON CLO LTD. 2003-I  
      BABSON CLO LTD. 2004-I         BABSON CLO LTD. 2004-II         BABSON CLO
LTD. 2005-I         BABSON CLO LTD. 2005-II         BABSON CLO LTD. 2005-III    
    BABSON CLO LTD. 2006-I         BABSON CLO LTD. 2006-II         BABSON CLO
LTD. 2007-I         BABSON MID-MARKET CLO LTD. 2007-II         BABSON LOAN
OPPORTUNITY CLO, LTD.         SAPPHIRE VALLEY CDO I, LTD.    
 
  By: Babson Capital Management LLC as Collateral Manager    
 
           
 
  By:
Name:   /s/ Arthur J. McMahan, Jr.
 
Arthur J. McMahan, Jr.    
 
  Title:   Director    
 
                C.M. LIFE INSURANCE COMPANY    
 
  By: Babson Capital Management LLC as         Investment Sub-Adviser    
 
           
 
  By:
Name:   /s/ Arthur J. McMahan, Jr.
 
Arthur J. McMahan, Jr.    
 
  Title:   Director    
 
                MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY    
 
  By: Babson Capital Management LLC as         Investment Adviser    
 
           
 
  By:
Name:   /s/ Arthur J. McMahan, Jr.
 
Arthur J. McMahan, Jr.    
 
  Title:   Director    
 
                JEFFERIES FINANCE CP FUNDING LLC    
 
           
 
  By:
Name:   /s/ Charlie J. Franklin
 
Charlie J. Franklin    
 
  Title:   Closing Manager    

 

 



--------------------------------------------------------------------------------



 



                  JFIN CLO 2007 LTD.         By: Jefferies Finance LLC as
Collateral Manager    
 
           
 
  By:   /s/ Charlie J. Franklin    
 
           
 
  Name:   Charlie J. Franklin    
 
  Title:   Closing Manager    
 
                WatchTower CLO I PLC         By: Citadel Limited Partnership,
Collateral Manager         By: Citadel Investment Group, L.L.C., its General
Partner    
 
                as a Lender, Swing Line Lender and L/C Issuer    
 
           
 
  By:   /s/ Erica L. Tarpey    
 
           
 
  Name:   Erica L. Tarpey    
 
  Title:   Authorized Signatory    
 
                GoldenTree Loan Opportunities III, Limited         By:
GoldenTree Asset Management, LP    
 
           
 
  By:   /s/ Karen A. Weber    
 
           
 
  Name:   Karen A. Weber    
 
  Title:   Director — Bank Debt    
 
                GoldenTree Loan Opportunities IV, Limited         By: GoldenTree
Asset Management, LP    
 
           
 
  By:   /s/ Karen A. Weber    
 
           
 
  Name:   Karen A. Weber    
 
  Title:   Director — Bank Debt    
 
                GoldenTree Loan Opportunities V, Limited         By: GoldenTree
Asset Management, LP    
 
           
 
  By:   /s/ Karen A. Weber    
 
           
 
  Name:   Karen A. Weber    
 
  Title:   Director — Bank Debt    
 
                Madison Capital Funding LLC    
 
           
 
  By:   /s/ Faraaz Kamran    
 
           
 
  Name:   Faraaz Kamran    
 
  Title:   Senior Vice President    

 

 



--------------------------------------------------------------------------------



 



                  Founders Grove CLO, Ltd.
By: Tall Tree Investment Management, LLC
as Collateral Manager    
 
           
 
  By:   /s/ Douglas L. Winchell    
 
           
 
  Name:   Douglas L. Winchell    
 
  Title:   Officer    
 
                Grant Grove CLO, Ltd.
By: Tall Tree Investment Management, LLC
as Collateral Manager    
 
           
 
  By:   /s/ Douglas L. Winchell    
 
           
 
  Name:   Douglas L. Winchell    
 
  Title:   Officer    
 
                Muir Grove CLO, Ltd.
By: Tall Tree Investment Management, LLC
as Collateral Manager    
 
           
 
  By:   /s/ Douglas L. Winchell    
 
           
 
  Name:   Douglas L. Winchell    
 
  Title:   Officer    
 
                Avenue CLO Fund, Ltd.         Avenue CLO II, Ltd.         Avenue
CLO III, Ltd.         Avenue CLO IV, Ltd.         Avenue CLO V, Ltd.        
Avenue CLO VI, Ltd.    
 
           
 
  By:   /s/ Richard D’Addario    
 
           
 
  Name:   Richard D’Addario    
 
  Title:   Senior Portfolio Manager    
 
                Eagle Master Fund Ltd.         By: Citigroup Alternative
Investments LLC, as         Investment Manager for and on behalf of Eagle Master
Fund Ltd.    
 
           
 
  By:   /s/ Melanie Hanlon    
 
           
 
  Name:   Melanie Hanlon    
 
  Title:   Director    

 

 



--------------------------------------------------------------------------------



 



                  REGATTA FUNDING LTD.
By: Citigroup Alternative Investments LLC,
as attorney-in-fact    
 
           
 
  By:   /s/ Melanie Hanlon    
 
           
 
  Name:   Melanie Hanlon    
 
  Title:   Director    
 
                LMP Corporate Loan Fund, Inc.         By: Citigroup Alternative
Investments LLC    
 
           
 
  By:   /s/ Melanie Hanlon    
 
           
 
  Name:   Melanie Hanlon    
 
  Title:   Director    
 
                LEHMAN COMMERCIAL PAPER INC    
 
           
 
  By:   /s/ Ahuva Schwager    
 
           
 
  Name:   Ahuva Schwager    
 
  Title:   Authorized Signatory    
 
                EMPORIA PREFERRED FUNDING I, LTD.
By: Emporia Capital Management, LLC    
 
           
 
  By:   /s/ Steven Alexander    
 
           
 
  Name:   Steven Alexander    
 
  Title:   Director    
 
           
 
  By:   /s/ Peter Burton    
 
           
 
  Name:   Peter Burton    
 
  Title:   Vice President    
 
                EMPORIA PREFERRED FUNDING III, LTD.         By: Emporia Capital
Management, LLC    
 
           
 
  By:   /s/ Steven Alexander    
 
           
 
  Name:   Steven Alexander    
 
  Title:   Director    
 
           
 
  By:   /s/ Peter Burton    
 
           
 
  Name:   Peter Burton    
 
  Title:   Vice President    

 

 



--------------------------------------------------------------------------------



 



                  EMPORIA PREFERRED FUNDING IV, LTD.
By: Emporia Capital Management, LLC    
 
           
 
  By:   /s/ Steven Alexander    
 
           
 
  Name:   Steven Alexander    
 
  Title:   Director    
 
           
 
  By:   /s/ Peter Burton    
 
           
 
  Name:   Peter Burton    
 
  Title:   Vice President    
 
                LATITUDE CLO I, LTD    
 
           
 
  By:   /s/ Kirk Wallace    
 
           
 
  Name:   Kirk Wallace    
 
  Title:   Senior Vice President    
 
                LATITUDE CLO II, LTD    
 
           
 
  By:   /s/ Kirk Wallace    
 
           
 
  Name:   Kirk Wallace    
 
  Title:   Senior Vice President    
 
                LATITUDE CLO III, LTD    
 
           
 
  By:   /s/ Kirk Wallace    
 
           
 
  Name:   Kirk Wallace    
 
  Title:   Senior Vice President    
 
                GLADSTONE BUSINESS INVESTMENT, LLC    
 
           
 
  By:   /s/ John Sateri    
 
           
 
  Name:   John Sateri    
 
  Title:   Managing Director    
 
                OAK HILL CREDIT PARTNERS II, LIMITED    
 
                By: Oak Hill CLO Management II, LLC         As Investment
Manager    
 
           
 
  By:   /s/ Scott D. Krase    
 
           
 
  Name:   Scott D. Krase    
 
  Title:   Authorized Person    

 

 



--------------------------------------------------------------------------------



 



                  OAK HILL CREDIT PARTNERS III, LIMITED    
 
                By: Oak Hill CLO Management III, LLC         As Investment
Manager    
 
           
 
  By:   /s/ Scott D. Krase    
 
           
 
  Name:   Scott D. Krase    
 
  Title:   Authorized Person    
 
                OAK HILL CREDIT PARTNERS IV, LIMITED    
 
                By: Oak Hill CLO Management IV, LLC
As Investment Manager    
 
           
 
  By:   /s/ Scott D. Krase    
 
           
 
  Name:   Scott D. Krase    
 
  Title:   Authorized Person    
 
                OAK HILL CREDIT PARTNERS V, LIMITED    
 
                By: Oak Hill CLO Management V, LLC
As Investment Manager    
 
           
 
  By:   /s/ Scott D. Krase    
 
           
 
  Name:   Scott D. Krase    
 
  Title:   Authorized Person    
 
                CRP V    
 
                By: Oak Hill Advisors, L.P.
As Portfolio Manager    
 
           
 
  By:   /s/ Scott D. Krase    
 
           
 
  Name:   Scott D. Krase    
 
  Title:   Authorized Person    
 
                SMBC MVI SPC, on behalf of and for the account of Segregated
Portfolio No. 1    
 
                By: Oak Hill Separate Account Management I, LLC         As
Investment Manager    
 
           
 
  By:   /s/ Scott D. Krase    
 
           
 
  Name:   Scott D. Krase    
 
  Title:   Authorized Person    

 

 



--------------------------------------------------------------------------------



 



                  OHA PARK AVENUE CLO I, LTD.    
 
                By: Oak Hill Advisors, L.P.         As Investment Manager    
 
           
 
  By:   /s/ Scott D. Krase    
 
           
 
  Name:   Scott D. Krase    
 
  Title:   Authorized Person    
 
                GOLDMAN SACHS BANK USA    
 
           
 
  By:   /s/ William Yarbenet    
 
           
 
  Name:   William Yarbenet    
 
  Title:   Vice President    
 
                BNP PARIBAS    
 
           
 
  By:   /s/ Kandice Gu    
 
           
 
  Name:   Kandice Gu    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Claire d’Ussel    
 
           
 
  Name:   Claire d’Ussel    
 
  Title:   Vice President    
 
                MERRILL LYNCH CAPITAL SERVICES, INC.    
 
           
 
  By:   /s/ Neyda Darias    
 
           
 
  Name:   Neyda Darias    
 
  Title:   Vice President    
 
                Wachovia Bank, National Association    
 
           
 
  By:   /s/ Kirk Tesch    
 
           
 
  Name:   Kirk Tesch    
 
  Title:   Vice President    
 
                CIT CLO I LTD.    
 
           
 
  By:   /s/ Roger M. Burns    
 
           
 
  Name:   Roger M. Burns    
 
  Title:   President, CIT Asset Management    

 

 



--------------------------------------------------------------------------------



 



                  WhiteHorse II, Ltd.         By: WhiteHorse Capital Partners,
L.P.         As Collateral Manager    
 
           
 
  By:   /s/ Jay Carvell    
 
           
 
  Name:   Jay Carvell, CFA    
 
  Title:   Portfolio Manager    
 
                WhiteHorse IV, Ltd.         By: WhiteHorse Capital Partners, L.P
        As Collateral Manager    
 
           
 
  By:   /s/ Jay Carvell    
 
           
 
  Name:   Jay Carvell, CFA    
 
  Title:   Portfolio Manager    
 
                WhiteHorse V, Ltd.         By: WhiteHorse Capital Partners, L.P
        As Collateral Manager    
 
           
 
  By:   /s/ Jay Carvell    
 
           
 
  Name:   Jay Carvell, CFA    
 
  Title:   Portfolio Manager    
 
                GRAND HORN CLO LTD.
By: Seix Investment Advisors LLC,
as Collateral Manager    
 
           
 
  By:   /s/ George Goudelias    
 
           
 
  Name:   George Goudelias    
 
  Title:   Managing Director    
 
                ROSEDALE CLO II LTD.         By: Princeton Advisory Group, Inc.,
as Collateral Manager    
 
           
 
  By:   /s/ Scott O’Connell    
 
           
 
  Name:   Scott O’Connell    
 
  Title:   Vice President    

 

 